COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-15-00345-CV


Charles Carey                              §    From the 352nd District Court

                                           §    of Tarrant County (352-268403-13)
v.
                                           §    June 9, 2016

Hi-Lo Auto Supply, LP d/b/a O'Reilly       §    Opinion by Justice Gabriel
Auto Parts and O'Reilly Automotive
Stores, Inc.

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Charles Carey shall bear the costs of

this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Lee Gabriel
                                           Justice Lee Gabriel